NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 15, 2013*
                                   Decided April 16, 2013

                                           Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12-1279

MICHAEL WILLIAMS,                                      Appeal from the United States District
    Plaintiff-Appellant,                               Court for the Southern District of Illinois.

       v.                                              No. 08–cv–00285–SCW

MARK BOOZER and PAUL MCGUIRE,                          Stephen C. Williams,
    Defendants-Appellees.                              Magistrate Judge.


                                         ORDER

        Michael Williams, an Illinois prisoner who suffers from Type I diabetes, appeals the
judgment, after a bench trial, in favor of the defendants in this deliberate-indifference suit
under 42 U.S.C. § 1983. Williams argued that two prison guards, Mark Boozer and Paul
McGuire, ignored his diabetes-related foot pain and a doctor’s directive by requiring him to
wear work boots—footwear that, Williams maintains, caused an infection that eventually
led to the amputation of his lower right leg. But the district court reasonably credited the


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1279                                                                             Page 2

testimony of the two prison guards, who said that they did not require Williams to work,
in concluding that they were not deliberately indifferent. We affirm.

        The magistrate judge, presiding by consent, heard testimony at a two-day bench
trial. Williams had been assigned to work as a porter in his prison’s segregation unit
beginning in March 2006. Because he worked in segregation, he was required to wear
leather work boots to prevent him from concealing contraband. Williams complained to
his prison doctor of foot pain, and the doctor signed a medical permission slip stating that
Williams should not wear work boots for the next six months. A nurse who had reviewed
Williams’s medical file testified that doctors issued these permission slips to diabetics to
prevent them from developing ulcers because of ill-fitting shoes (work boots are available
only in whole sizes). In mid-April, while still assigned to work as a porter, Williams was
admitted to the infirmary with a diabetic ulcer on his right toe. The ulcer led to an infection
and gangrene. Doctors amputated Williams’s toe first, but the infection had already spread
and his gangrenous right leg was eventually amputated below the knee in May.

       The parties disputed whether Boozer and McGuire were aware of a substantial
health risk and, if so, whether they forced Williams to keep working in boots despite that
risk. According to Williams, he showed the doctor’s note to both guards, thereby informing
them of the medical risk, and they callously ignored the risk by ordering him to continue
working or face punishment. He testified, for instance, that he first showed the note to
McGuire, a sergeant and his direct supervisor, who ordered him to keep working in the
boots unless he wanted to be sent to segregation, even though Williams explained that he
had previously lost a toe on his left foot from wearing boots. Later that night, Williams
complained to Boozer, a lieutenant and the higher ranking officer, that McGuire was
forcing him to wear boots despite his permission slip. Boozer reportedly told him to stop
complaining and do his job. Williams testified that he kept working because he knew
general prison rules required him to work, and he did not want to be punished.

       The two guards, however, said they were unaware of the health risk and did not
force Williams to work. Both acknowledged that prison rules required Williams to wear
boots while working, but they testified that Williams worked for only about half of the
days he was assigned to work and added that they never punished or threatened him for
not working. McGuire said that he told Williams he needed “secondary” administrative
approval of the doctor’s permission slip before he could work in gym shoes. He conceded
that he did not know how this unwritten process worked, saying that it was the inmate’s
responsibility to make sure the doctor’s note went to the right person (whoever that might
be). McGuire testified, however, that he was willing to give Williams time to get the
medical slip approved by the administration. For his part, Boozer testified that Williams
only once complained about the boots and never showed him a medical permission slip.
No. 12-1279                                                                               Page 3

        In ruling for the defendants, the magistrate judge found the evidence insufficient to
show that either Boozer or McGuire acted with a sufficiently culpable state of mind when
dealing with Williams’s concerns about the state-issued boots. The judge concluded that
Boozer was not even aware of the risk, crediting his testimony that Williams never showed
him the permission slip. McGuire was aware of the risk, the judge determined, but was not
deliberately indifferent because he told Williams to seek administrative approval and
testified that he allowed Williams to stop working while seeking approval to wear regular
shoes. This testimony was corroborated in part, the judge explained, by records showing
that Williams did not work about half of his assigned days and had never been punished.
Although the judge was dubious that the unwritten policy even existed (it was not
mentioned in any prison documents or regulations), he concluded that McGuire’s response
did not rise to the level of deliberate indifference because his treatment of the doctor’s note
was, at most, careless or negligent.

       On appeal, Williams points to evidence that prisoners are punished if they refuse to
work and contends that the court erred by failing to consider how this policy led Williams
to reasonably believe that he would be punished if he did not work. In particular, he notes
that the guards testified that they were worried about punishment they would face if their
supervisor saw a prisoner working in gym shoes, and he argues that this selfish motivation
led them to callously disregard his doctor’s note and valid medical concerns.

        Although Williams may have reasonably believed that he had to work or face
punishment, deliberate indifference depends on the mental state of the defendants. Here
the magistrate judge chose to credit not Williams’s testimony but that of Boozer—who said
he was unaware of the risk—and that of McGuire—who said that he responded based on
what he believed to be prison policy. A court’s findings of fact after a bench trial are
entitled to great deference and are not set aside unless clearly erroneous; indeed, a “trial
court’s credibility determination can virtually never amount to clear error.” Gaffney v.
Riverboat Servs. of Ind., Inc., 451 F.3d 424, 447–48 (7th Cir. 2006) (quoting Carnes Co. v. Stone
Creek Mechanical, Inc., 412 F.3d 845, 848 (7th Cir. 2005)). The court correctly concluded that
Boozer lacked a culpable mental state because guards who are unaware of a risk cannot be
deliberately indifferent to it. See Shields v. Dart, 664 F.3d 178, 181 (7th Cir. 2011); Knight v.
Wiseman, 590 F.3d 458, 464–65 (7th Cir. 2009). McGuire presents a somewhat closer case, as
the court recognized, but his decision to rely on what he believed to be prison policy and
his willingness to let Williams take off assigned work days does not reflect deliberate
indifference. See Johnson v. Snyder, 444 F.3d 579, 585–87 (7th Cir. 2006); Norfleet v. Webster,
439 F.3d 392, 396–97 (7th Cir. 2006).

                                                                                    AFFIRMED.